Citation Nr: 0620540	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disorder.

2.  Entitlement to service connection for a chronic back 
disorder.

3.  Entitlement to service connection for a chronic bilateral 
foot disorder.

4.  Entitlement to service connection for a chronic eye 
disorder.

5.  Entitlement to service connection for a chronic sinus 
disorder.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
October 1980, April 1984 to February 1987, and February 1987 
to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
videoconference hearing in November 2005 and a personal 
hearing in July 2004. 

The Board also notes that the veteran also a notice of 
disagreement of the RO's February 2003 denial of service 
connection for alcoholism.  She withdrew that appeal in 
writing in July 2004.  See 38 C.F.R. § 20.204 (2005).  
Therefore, that issue is not currently before the Board.

The issues of service connection for chronic back and 
bilateral foot disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a chronic right shoulder, eye, 
sinus, or bronchitis disorders.

2.  There is no evidence of a chronic acquired psychiatric 
disorder, to include depression, in service or for many years 
thereafter and no competent evidence of a nexus between the 
veteran's current depression and her period of active 
service.


CONCLUSIONS OF LAW

1.  Service connection for a chronic right shoulder disorder 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a chronic eye disorder is not 
established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  Service connection for a chronic sinus disorder is not 
established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  Service connection for a chronic bronchitis disorder is 
not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Service connection for a chronic acquired psychiatric 
disorder to include depression is not established.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and psychoses).

Review of the record finds no diagnosis of a current 
disability for an alleged chronic right shoulder, eye, sinus, 
or bronchitis conditions.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

With regard to the right shoulder, a June 2003 magnetic 
resonance imaging (MRI) 
revealed a normal right shoulder.  Furthermore, private 
medical records from Galen Medical Group dated in September 
2003 show complaints of right shoulder pain as a result of a 
motor vehicle accident that occurred in July 2003.  Thus, 
even if the veteran did have a right shoulder disorder, the 
veteran's shoulder discomfort may be more properly 
attributable to an intercurrent cause per 38 C.F.R. § 
3.303(b).  These facts provide more negative medical evidence 
against the veteran's claim.   

In connection with her eye disorder claim, private medical 
records from "W.A.," OD and "G.N.," MD both dated in 
December 2002 reveal normal eyes with some irritation due to 
wearing contacts lenses.  Nonetheless, there is simply no 
evidence of a compensable disability.  Service medical 
records (SMRs) from March 1986 document refractive error to 
the eyes.  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

With regard to a sinus disorder, during her November 2005 
videoconference testimony, the veteran stated that she has a 
current sinus disorder and would provide the Board with 
current private medical evidence documenting a sinus 
disorder.  However, the veteran did not send any records, and 
neither the veteran nor her representative's personal, lay 
opinion as to the existence of a current sinus disorder or 
its relationship to service is competent medical evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

With respect to the bronchitis issue on appeal, September 
2004 VA outpatient treatment records reveal clear lungs with 
normal breathing.  There is no evidence of bronchitis.  
Beyond the lack of medical evidence, the veteran herself at 
the July 2004 personal hearing conceded that she does not 
have current bronchitis and has not recently been treated for 
the condition.  This admission by the veteran herself must be 
afforded great probative weight and provides more negative 
evidence against the bronchitis claim.    

With regard to the acquired psychiatric disorder claim, 
although the veteran is currently diagnosed with depression 
(see September 2004 VA treatment record), a comprehensive 
review of the evidence of record does not support a finding 
of depression during any period of the veteran's active 
military service. 

The veteran contended in her notice of disagreement, 
substantive appeal, and during videoconference testimony that 
she suffered with depression during service but was denied 
treatment by her supervisors.  SMRs are negative for any 
complaint, treatment, or diagnosis of depression during 
service, providing evidence against this claim.  However, in 
March of 1991, upon discharge from service, the veteran 
underwent an inpatient treatment program for alcoholism.  The 
veteran was also diagnosed with borderline personality 
disorder.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

During treatment the veteran related a 20 year history of 
prior alcohol abuse starting from age 11 related to personal 
issues, well prior to service.  No physician has associated 
her problems with service, providing evidence against her 
claim.

Furthermore, with respect to service connection for alcohol 
abuse as a direct result of service, 38 U.S.C.A. § 1131 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  
Thus, service connection on this basis simply is not 
available to the veteran.  The Board adds that veteran 
withdrew her claim for alcoholism in July 2004.   

In fact, the VA outpatient treatment records show that the 
veteran was first diagnosed with depression in March 2001 and 
August 2001, 10 years after her separation from service.  
This depression was secondary to a domestic issue, and not 
related to service, providing more evidence against this 
claim.  In any event, the United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

Nor is there any evidence of any psychosis in the claims 
folder within one year of service.  Therefore, service 
connection may not be established on a presumptive basis.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Nor may 
service connection be established based on chronicity in 
service or continuity of symptomatology seen after service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Finally, there is no competent evidence of a nexus between 
the veteran's depression and her period of service.  

In sum, a diagnosis of depression a decade after service and 
not connected in any way with military service, combined with 
treatment for unrelated alcoholism during service provides 
clear evidence against the veteran's claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for chronic right 
shoulder, eye, sinus, bronchitis, and depression disorders.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on these issues.  38 U.S.C.A. § 
5107(b).  The claims for service connection are denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in October 
2002 and July 2003, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the August 2004 statement of the 
case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2002 VCAA 
notice letter prior to the February 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  With regard to the right shoulder issue on 
appeal, VCAA notice was provided in July 2003 after the 
adverse determination on appeal, but there is no indication 
or allegation that the veteran was prejudiced by late notice.  

Neither VCAA letter asked the veteran to provide any evidence 
in her possession that pertains to her claims. Id at 120-21.  
Nonetheless, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the medical 
information she has authorized the VA to obtain on her behalf 
and the private medical evidence and written statements she 
has submitted.  Moreover, the VCAA letters, rating decision, 
SOC, and supplemental statement of the case (SSOC) advised 
the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection.  Furthermore, 
the veteran chose to present testimony at a November 2005 
videoconference hearing and July 2004 personal hearing.  
Finally, the VCAA letters advised the veteran that the VA 
would obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor her 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced her in any way.  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice in that regard is needed.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the VA has not secured a medical 
examination and opinion concerning the etiology of the 
veteran's alleged chronic right shoulder, eye, sinus, or 
bronchitis conditions.  However, as discussed above, there is 
no competent evidence in the claims folder of current 
disabilities for these issues.  See 38 U.S.C.A.  § 5103A(d) 
(indicating there must be competent evidence of a current 
disability to trigger VA's obligation to secure a medical 
opinion).  

With regard to her currently diagnosed depression, the Board 
finds that the evidence of record indicates that the veteran 
did not receive treatment for depression during service and 
that there is no competent medical evidence showing a nexus 
between service and her current depression.  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  See also McClendon v. Nicholson, 
___ Vet. App. ___, 2006 WL 1520790 (Vet. App. June 5, 2006) 
(discussing circumstances when a VA examination is required).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
private medical records as identified and authorized by the 
veteran.  At the videoconference hearing, the veteran 
indicated that she would provide private medical records 
regarding recent treatment for her alleged sinus disorder, 
but no such records have been forthcoming from the veteran.  
In this case, the Board is satisfied the RO has made 
reasonable efforts to obtain private records.  
38 C.F.R. § 3.159(c).  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  
ORDER

Service connection for a chronic right shoulder disorder is 
denied. 

Service connection for a chronic eye disorder is denied. 

Service connection for a chronic sinus disorder is denied. 

Service connection for chronic bronchitis is denied. 

Service connection for a chronic acquired psychiatric 
disorder to include depression is denied. 


REMAND

Before addressing the merits of her back and bilateral foot 
claims, the Board finds that additional development is 
required.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

First, with regard to her chronic foot disorder, the veteran 
is currently service-connected for residuals of post-
operative hammertoe surgery of her toes on both her right and 
left foot.  This surgery (arthroplasty) was performed after 
service in February 1993 (see VA inpatient record).  The 
veteran is also currently diagnosed with bilateral calcaneal 
spurs, supinated foot structure, retrocalcaneal bursitis, 
retrocalcaneal exostosis, a limb length discrepancy, and 
Haglund's deformity.  See VA foot examination of February 
2004 and VA outpatient records and MRI from June 2004.    

The veteran contends she was not properly fitted for marching 
boots during service and had to wear improperly sized boots 
leading to her current foot disorders.  SMRs show treatment 
for blisters as a result of marching in September 1985, 
October 1985, August 1986, and April 1987.  As a result, she 
was put on light duty on several occasions.  In August 1988, 
she was diagnosed with nonspecific bursitis of her feet.  

An April 2004 treatment letter from a VA podiatrist, after 
review of the veteran's medical history, opined that the 
veteran's "pedal pain and pathology in all probability have 
been caused by the combination of her military footgear and 
the activities she was instructed to do while on active 
duty."  

Although this letter establishes a nexus to service, it is 
unclear what specific foot condition the VA podiatrist is 
relating to service.  In this regard, the Board emphasizes 
that the veteran is already service-connected for residuals 
of hammertoe surgery, and has been diagnosed with several 
other foot disorders as well. Thus, a VA examination and 
opinion indicating the specific etiology of all the veteran's 
current bilateral foot conditions is in order.  

Second, with regard to her back claim, the veteran has 
alleged that her current back condition is the result of an 
undocumented August 1984 loading accident while in service.  
In the alternative, the veteran asserted at her 
videoconference hearing that her current back discomfort and 
pain are due to the abnormal gait caused by both her 
bilateral foot and knee conditions.   

SMRs are negative for any back treatment or complaints.  
However, in January 1993, VA X-rays did reveal arthritis - a 
year and a half after service.  

As for a current back condition, the veteran has multiple 
diagnoses of degenerative disc disease, lumbar strain, 
scoliosis, and arthritis.  See VA examination of February 
2004, VA outpatient record from June 2004, Galen Medical 
Group private records from August and September of 2003, and 
"W.C.D." MD, private records from September 2003.  In 
addition, private medical records from Dr. D. dated in 
September 2003 indicated that the veteran complained of back 
pain after a motor vehicle accident in July 2003.  The 
February 2004 VA examiner stated that her limb length 
discrepancy may contribute to her scoliosis of the back.  

Because of the various diagnoses and etiology theories for 
her back condition, a medical opinion regarding the precise 
nature and etiology of the veteran's back condition(s) is 
required.  

Third, with regard to VCAA notice, VA must also ask the 
claimant to provide any evidence in her possession that 
pertains to the back and foot claims.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the VCAA 
letters of record.  Any future notice should also advise of 
what the evidence must show for secondary service connection 
and must comply with the recent United States Court of 
Appeals for Veterans Claims (Court) decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) .  

The veteran herself is asked to provide any medical 
information regarding current bilateral foot and back 
conditions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b).  The 
notice should explain secondary service 
connection and should also ask the 
veteran to provide any evidence in her 
possession that pertains to her claims.  
Finally, the notice should comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current right bilateral foot and back 
disorder(s) present.  The veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for her claims.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any bilateral foot and back 
disorder(s) present.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability) that any current bilateral 
foot and back disorder(s) is/are related 
to any of the veteran's periods of active 
duty service from October 1977 to October 
1980, April 1984 to February 1987, and 
February 1987 to April 1991.  The 
examiner should also indicate whether it 
is at least as likely as not (a 50 
percent probability) that any current 
back disorder was caused by or 
permanently worsened by the veteran's 
service-connected bilateral hammertoe 
condition, service-connected bilateral 
knee condition, or any other foot 
condition that is diagnosed as related to 
service.  With regard to the back claim, 
the examiner should closely review and 
comment upon SMRs showing no treatment 
for a back disorder in service, VA X-rays 
dated in January 1993 a short time after 
discharge from service indicating mild 
arthritis to the back, and the September 
2003 private record of Dr. S. noting an 
intercurrent July 2003 motor vehicle 
accident resulting in back pain.  The 
examiner should also consider the 
February 2004 VA examiner's statement 
that limb length discrepancy may 
contribute to the veteran's scoliosis of 
the back.

With respect to the bilateral foot claim, 
the examiner should closely review and 
comment upon the veteran's SMRs recording 
treatment for foot blisters during 
service, and the April 2004 VA podiatry 
letter providing a nexus between current 
foot problems and the veteran's military 
service.  

3.   After completing any additional 
necessary development, the RO should 
readjudicate the bilateral foot and back 
issues on appeal, considering any new 
evidence secured since the November 2004 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


